*75
ORDER

PER CURIAM:
Raymond Johnson appeals from the judgment of the circuit court denying his motion for post-conviction relief pursuant to Rule 29.15 following an evidentiary hearing. On appeal, Mr. Johnson claims that the motion court erred in denying his Rule 29.15 motion. In his sole point, he claims that appellate counsel was ineffective for failing to pursue on direct appeal a claim that there was insufficient evidence to support his conviction. This court finds that Mr. Johnson has failed to establish that a sufficiency of the evidence claim would have required reversal had it been asserted. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).